DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 September 2020 and 15 January 2021 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 11, “wherein the ejection device comprising” should be replaced by -- wherein the ejection device comprises -- or -- the ejection device comprising --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2019/009524) in view of Kaneko (US Patent 6,056,387.)
Regarding claim 1, 
	Nakamura discloses an ejection device [1000 in fig. 1], including: 
an ejection unit [liquid ejection heads 2 in fig. 1, which include liquid ejection unit 300 and ejection module 200] provided with an ejection port [13 in figs. 8A-8C and 9] configured to eject an ejection material [paragraphs 0048-0050, 0055-0056 and 0072]; 
an energy generation element [15 in fig. 9] provided in the ejection unit and configured to cause the ejection material to be ejected from the ejection port [paragraphs 0008 and 0072-0073]; 
a first liquid chamber [23 in fig. 9] connected to the ejection unit and configured to supply the ejection unit with the ejection material [paragraphs 0008, 0066 and 0073]; and 
a pressure control unit [230 in fig. 10] configured to control a pressure in the ejection unit by controlling a pressure in the first liquid chamber and control the first liquid chamber to have a negative pressure while the ejection material is ejected by the energy generation element [Abstract; paragraphs 0008, 0057 and 0078.] 
However, Nakamura fails to expressly disclose the ejection device comprising: 
a detection unit configured to detect a wetness on a surface of the ejection port.

	Kaneko discloses a method for an ink jet recording apparatus that includes cleaning an ink discharge port surface of the apparatus, wherein the apparatus includes an optical sensor [8 in fig. 2], formed by a pair of a light emitting element [9 in fig. 2] and a light detector element [10 in fig. 2] and structured to sense the degree/condition of the “wet” of a discharge port surface in accordance with the luminous energy of reflection from the discharge port surface by projecting light onto it, and at the same time, measure the luminous energy of reflection therefrom [Abstract, col. 5, lines 6-15, col. 6, lines 40-49, and col. 8, lines 47-60.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakamura invention to include means for detecting a wetness on a surface of the ejection port as taught by Kaneko for the purpose of providing an ink jet recording apparatus capable of suppressing the frequency of the cleaning operations of recording means to the minimum, while reducing the ink consumption for the improvement of the throughput of the recording apparatus, prolonging the life of the recording means, and maintaining a good recording quality at all times [col. 3, lines 14-21.]

Regarding claim 2, 
	In the obvious combination, Kaneko discloses wherein the detection unit is configured to detect the wetness in a state where the pressure control unit controls the first liquid chamber to have a positive pressure [col. 5, lines 16-46.]
Regarding claim 8, 
	In the obvious combination, Kaneko discloses wherein the detection unit is configured to perform the detection of the wetness according to an image obtained by an image capturing unit configured to capture an image of the surface of the ejection port [Abstract, col. 5, lines 6-15, col. 6, lines 40-49, and col. 8, lines 47-60.]

Regarding claim 10, 
	In the obvious combination, Kaneko discloses wherein error displaying is performed if the detection unit detects leaking of the ejection material [col. 10, line 45 – col. 11, line 30; please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.] 

Regarding claim 11, 
	In the obvious combination, Kaneko discloses wherein an ejection port in which leaking of the ejection material is detected is set as an unavailable ejection port if the detection unit detects leaking of the ejection material [please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 13, 
	In the obvious combination, Kaneko discloses wherein the pressure control unit is configured to increase an absolute value of a negative pressure in the ejection unit by increasing an absolute value of a negative pressure in the first liquid chamber if the 

Regarding claim 14, 
	In the obvious combination, Kaneko discloses wherein displaying to indicate replacement of the ejection unit is performed if the detection unit detects leaking of the ejection material [col. 10, line 45 – col. 11, line 30; also, please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.] 

Regarding claim 15, 
	In the obvious combination, Kaneko discloses wherein the detection unit is configured to perform the detection before an ejection operation from the ejection port is performed [as seen in fig. 17; the discharge operation is paused.]

Regarding claim 16, 
	In the obvious combination, Kaneko discloses wherein the detection unit is configured to perform the detection while the ejection unit is positioned at a standby position [as seen in fig. 1; the sensor is off to the side of where printing occurs.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as modified by Kaneko and further in view of Araki et al. (JP 2018160684 – hereinafter Araki.)
Regarding claim 9, 
	Nakamura as modified by Kaneko discloses the claimed limitations as set forth above but fails to expressly teach the ejection device further comprising: 
a storing container that includes the first liquid chamber and a second liquid chamber that is separated from the first liquid chamber by a flexible member and stores filling liquid, wherein 
the pressure control unit configured to control a pressure by supplying the second liquid chamber with the filling liquid according to a decrease of the ejection material stored in the first liquid chamber.

	However, Araki discloses a liquid discharge device [1] that includes: a liquid discharge head [3] which discharges a liquid [9]; a liquid storage unit [4]; a liquid filler [11]; and pressure adjustment means [12], wherein the liquid storage unit includes a sealed housing [7] and a flexible member [70 (8 in other emobodiments)] provided within the housing; wherein the housing includes: a first storage space communicating with the head and storing the liquid; and a second storage space partitioned from the first storage space by using the flexible member and being filled with the liquid filler; and wherein the pressure adjustment means communicates with the second storage space [Abstract; fig. 21; paragraphs 0227-0230.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakamura/Kaneko invention to include a storing container that includes a first liquid chamber and a second liquid chamber that is separated from the first liquid chamber by a flexible member, and means for controlling a pressure by supplying the second liquid chamber with a filling liquid as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as modified by Kaneko and further in view of Silverbrook (US 2002/0105566.)
Regarding claim 12, 
	Nakamura as modified by Kaneko discloses the claimed limitations as set forth above but fails to expressly teach wherein ejection from the ejection port set as the unavailable ejection port is compensated by ejection from another ejection port.

	However, Silverbrook discloses an ink jet printer printhead with an array [14] of nozzles [22] and respective ink ejection means for ejecting ink onto media to be printed, wherein a nozzle guard [80] has ink containment formations [146] that stop any misdirected ink droplets or ink leakage from damaged nozzles from interfering with the operation of surrounding nozzles or dropping onto the media, and wherein detection means provides feedback for a fault tolerance facility to adjust the operation of other nozzles with the array to compensate for a damaged/leaking nozzle [Abstract; paragraphs 0019 and 0052.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakamura/Kaneko invention to include means for compensating an unavailable/faulty ejection port by another ejection port as taught by Silverbrook for the purpose of having a more efficient printing operation while still having good printing quality.   

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3,
The primary reason for allowance for this claim is the inclusion of the limitations of the ejection device according to claim 1, further reciting wherein 
the ejection unit includes a piezoelectric element used to eject the ejection material, and 
the detection unit is configured to detect that the surface of the ejection port is wet according to a change of a back electromotive force waveform detected by the piezoelectric element in a state where the ejection is not performed from a back electromotive force waveform in a normal state.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 4-7, 
These claims are considered to have allowable subject matter due to their dependency on claim 3.


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853